On Petition fob. Rehearing.
By the Court,
Noboboss, J.:
Counsel for appellant in his petition for rehearing in this cause takes the position that, as the court below did not put its order denying the motion for a new trial in writing, therefore there was none to copy. So far as the record is concerned, it would have to be entirely an assumption that the court did not make a written order in the premises. But, evén if we were justified in making such an assumption, nevertheless, if an order was made denying the motion, necessarily there would be a minute entry thereof, and, in the absence of a written order, a copy of the minute entry is necessary to be embodied in the statement upon appeal, to clothe this,court with jurisdiction. An appeal from an order or judgment, without a copy thereof in the record, is manifestly futile.
Petitioner asks this court to consider a paper sent up by the lower court, indorsed "On Motion to Settle Statement” and1 which appears to be an order amending the statement on motion for new trial by modifying the language used in the *154findings and decree copied into the statement. This document is marked as having been used upon the hearing of the motion for a new trial. Counsel contends that this document is an order amending the findings and decree, and by inadvertence was admitted from the judgment roll. But in this counsel is in error. The most that can be said for this document, even if it was properly before us for consideration, which it is not, is that it indicates that the court at some previous time had made an order modifying the decree, and was by this order correcting the proposed statement on motion for a new trial accordingly. We cannot, therefore, consider the effect which such a modification, if made, would have upon the judgment.
Some other points are made in the petition, not heretofore presented in the briefs or oral argument. This court has in a number of cases held that questions raised for the first time upon the petition for rehearing will not be considered.
The petition is denied.